﻿After the signing of the Charter of the United Nations mankind thought the nightmare of the scourge of war had been for ever laid to rest. A new world was open to mankind; universal and permanent peace was at hand. The weapons of war were to be cast aside and the spirit of tolerance and brotherhood was to reign; mankind was to unite to make everybody content with his way of life, his destiny.
93.	But the scourge of war did not disappear and the dream came to naught.
94.	You, Mr. President, on assuming the heavy but ennobling burden of the presidency of the Assembly, emphasized that the thirty-fifth session is taking place at a time when the world is entering upon a difficult decade. But you went on to say that we are capable of solving all the problems facing us and of concern to us all as long as we approach them with the firm determination, the true political will, to resolve them.
95.	Such a keen perception of international problems and such lofty thinking in setting them in their proper context and finding universally valid solutions to them further demonstrate your outstanding human and political qualities.
96.	The people and Government of Mali welcome your unanimous election for two reasons: first, because your country, the Federal Republic of Germany, my country's friend, was the first to establish diplomatic relations with the young Republic of Mali; secondly, because the bonds that have been forged over 20 years have increased and strengthened, thereby offering a notable example of international co-operation. The remarkable manner in which you have been conducting our debates augurs for the success of our work. In conveying to you our best wishes for success, we assure you of the full and sincere co-operation of the delegation of Mali.
97.	Permit me also to congratulate once again Mr. Salim Ahmed Salim, President of the thirty-fourth session, for his wisdom, competence and skill which left a special imprint on the work of an exceptionally busy inter-sessional period. It also gives me pleasure to recall that it was only logical that, as an African and as Chairman of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, it should have been he who welcomed into our midst the heroic Republic of Zimbabwe, that republic to which the people of Mali once again renews its militant support.
98.	We also take this occasion to convey to the Secretary- General and to the competent team which surrounds him our appreciation for their invaluable service in the cause of peace and understanding among peoples and nations.
99.	Sir, your distinguished predecessor transmitted to us the following message:
". . . our world is now at a critical crossroads and that we must choose between the road which will lead mankind to its own fatal destruction and the road towards mutual understanding, peaceful coexistence, progress and prosperity."
100.	Indeed, the thirty-fifth session of the General Assembly is opening in a world in crisis, which has been brought about by distrust in the relations among States and the serious deterioration in the international economic situation.
101.	On 3 September last, in the general debate of the eleventh special session of the General Assembly, we stated from this rostrum that the crisis which is shaking our planet to its deepest foundations illustrates once again the common destiny of nations and peoples, the great hopes of which we are bound to translate into concrete realities. Unfortunately, one of those hopes is about to fade away.
102.	The eleventh special session of the General Assembly, convened amidst turmoil in the world economy in order to deal with one of the most difficult, albeit most important, questions of our time, has closed without attaining any profound perception of the future or even succeeding in meeting the legitimate hopes of millions of people who once again live in fear of the future.
103.	Just as it was termed special, so the measures which the Assembly was to adopt at that session in order to bring order to and revive the world economy should likewise have been exceptional, because the challenge which it was to meet concerned our common fate. The encouraging statements of some speakers about the need to establish a new balance in international economic relations and the meritorious efforts made by others to initiate global negotiations next year on vital questions for the maintenance of international peace and security have only yielded watered-down results and this will have the effect of overcrowding the already impressive agenda of this session of the General Assembly.
104.	The recognition by everyone of the serious and disturbing deterioration of the world economic situation and the need to correct it immediately has led to the preparation
10 Sec Official Records of the General Assembly, Eleventh Special Session, Plenary Meetings, 13th meeting, of the International Development Strategy for the Third United Nations Development Decade, the text of which will, we hope, be formally adopted at this session.  Nevertheless, the absence of unanimous and firm political will prevented the Assembly, at the eleventh special session, from reaching the anticipated positive results regarding the procedure, which has become unavoidable, for beginning negotiations towards a new international economic order.
105.	As a result the extreme interpretation of the notion of consensus introduced into the economic sphere the power to block action, which the Charter conferred on some Member States in other fields. Thus, that lack of flexibility has led to the deferment of this crucial question, which has once again been held in abeyance.
106.	Not having dared to act, we run the risk of allowing the infernal spiral of inflation, recession and unemployment to continue. We risk seeing the most terrible threat to peace emerge on the horizon, the threat of millions of people mounting an assault on an economic system which for them is synonymous with frustration, poverty and absolute destitution.
107.	"Absolute poverty" is the expression used by the World Bank to refer to the condition of 800 million human beings on our planet, among whom are included the populations of most of the African States south of the Sahara and particularly States members of the Inter-State Committee on Drought Control in the Sahel, an organization which comprises the eight countries of the Sahel which since 1973 have been severely hit by the scourge of drought and desertification.
108.	One of the most tragic consequences of that climatic hazard is the chronic grain deficit besetting that region, which is thus converted into a famine area that requires the care of the international community. That community should step up its efforts with regard both to its emergency assistance, rendered even more indispensable by the recent low levels and uneven distribution of rainfall and to its actions in the medium and the long term aimed at ensuring self-sufficiency in food based on the complete control of the surface and subterranean waters.
109.	The head of State of Mali, President Moussa Traore, in his capacity as current President of the Summit Conference of that group of countries which is coherent in the geographical, economic and ecological senses, will once again in the coming days issue an anguished appeal to the international conscience.
110.	Because of its anachronistic nature the present inter-national system, which is intrinsically un-egalitarian, must inevitably lead to trouble. The present world situation is characterized by severe tensions, among them the phenomenon of decolonization, local conflicts and the unbridled arms race, all of which are causes of instability and threats to peace.
111.	Only the strict application of the excellent principles inscribed in golden letters in the Charter of the United Nations can prevent the advent of the direst of consequences. Among those principles we note especially the right of every people to control its fate. There is no force in the world which can destroy forever the will of peoples to decide their own destiny.
112.	This December we shall celebrate the twentieth anniversary of the adoption of the historic resolution 1514 (XV), which subsequently came to constitute the basic charter of decolonization, thanks to which oppressed peoples obtained their inalienable right to self-determination, a universal and eternal right. It was on the basis of that principle that the General Assembly 20 years ago consecrated the international sovereignty of 18 young States, among them my own, the Republic of Mali. Subsequently, the international community became prouder and richer with the accession to independence of 53 new States. The accession to membership in the international Organization of Saint Vincent and the Grenadines on 16 September last is a two-fold symbol— of the irreversibility of the phenomenon of decolonization and of the political maturity of peoples which are still dependent, regardless of the size of their population or the geographical configuration of their territory.
113.	The United Nations moves year after year towards the universality which it upholds because it is that universality which is its strength and which determines its future. I was going to say because it is our strength and determines our future. We have resolutely chosen to hasten such a future and support with all our strength both those peoples that achieve their independence and those that continue to fight, devoting all their energies to the affirmation and the exercise of their national rights. For want of obtaining them by persuasion, they are wresting those rights by force of arms.
114.	It is because the doors to negotiation on its future have remained closed after a long wait and much bloodshed that the valiant people of Namibia, after other heroic peoples, has undertaken the stubborn struggle for national liberation.
115.	The plan for a peaceful settlement of the Namibian crisis adopted by the United Nations which the Secretary- General is endeavouring to implement with his usual tenacity and the proposals made along the same lines by the five Western Powers are at an impasse. The racist and illegal administration of South Africa, unable to rise above the level of violence, hatred and duplicity, continues to use all kinds of excuses to delay matters, in the absurd hope of imposing "its peace" on the heroic people of Namibia, resorting at the same time to the use of arms, organizing masquerades of popular consultations, with constant evasions and interminable requests for clarification after receipt of every letter sent by the Secretary-General.
116.	On the initiative of the late President Neto, the settlement plan of the United Nations provides for the creation of demilitarized zones between Namibia and its neighbours, which would permit the initiation of talks on the future accession to independence of the international Territory of Namibia. But Pretoria has responded to this initiative of peace with bad faith and acts of war. The delaying tactics it uses are designed to gain respites so that it may satisfy its hegemonistic ambition.
117.	Actually, while South Africa pretends to pursue dialogue with the Secretary-General and the representatives of the five Western Powers, it continues to attack the sovereignty and territorial integrity of Angola.
118.	The illegal and racist regime of South Africa has no option but to engage in dialogue with the sole authentic representative of the Namibian people, the South West Africa People's Organization [SWAPO], its fighting flank which embodies its hopes and has shown it the road to national liberation.
119.	SWAPO has taken up arms in order to liberate its homeland. Negotiations are with those who fight.
120.	It is in that context that we urge the Secretary- General, the five Western Powers and the international community to make use of all available resources so that the Namibian people may exercise its sacred right to self- determination.
121.	South Africa not only will never reverse the course of the liberation struggle of the Namibian people but will never realize its dream of maintaining in slavery the population of Azania under the heinous system of apartheid.
122.	The chameleonic characteristics of the leaders of Pretoria whenever international pressure makes itself felt and whenever internal resistance deals them fatal blows do not in any way change the true nature of apartheid. That hideous policy continues to be the apotheosis of racism and hatred, of hatred of the black.
123.	Men who love peace and justice are not duped by this. They redouble their efforts in order to awaken man's con-science to this new scourge which threatens our civilization. The fires they have started in the oil installations at Sasol- burg will continue to light the long and difficult struggle that they will have to wage to recover their dignity in their own homeland and to save humanity from that cancer which saps it.
124.	It would be work for peace to isolate South Africa and impose on it the provisions of Chapter VII of the Charter.
125.	It is also in order to speak of peace that we now turn to one of the most sensitive areas in Africa, Western Sahara in the north-west of our continent.
126.	As is well known, the United Nations continues to be seized of the question of Western Sahara, a decolonization problem. However, in its wisdom and in keeping with the provisions of Chapter VIII of the Charter, the Organization has allowed, as a first resort, the OAU to search for an appropriate solution.
127.	The Assembly of Heads of State and Government of the OAU, after having debated this matter many times, set up, at its seventeenth ordinary session, an Ad Hoc Committee to which it gave the imperative mandate of assisting it in finding a peaceful settlement of that crisis.
128.	The Ad Hoc Committee has heard all parties concerned or interested in the question of Western Sahara in the context of on-the-spot visits at the highest level and by listening with patience and interest to all the spokesmen who have come forward. That Committee, which has just met again at Freetown, has adopted a number of recommendations which, being precise and realistic, should secure the unqualified adherence of all parties to the conflict. It would, in any case, be very wise of them to act thus because, as President Moussa Traore has frequently said, when a people is denied its right to speak, it seizes that right, and it resorts to violence to do so.
129.	Mali and the rest of Africa ask the international community, the United Nations, the non-aligned movement, the League of Arab States and the Islamic Conference to trust them to resolve this delicate question of Western Sahara.
130.	My country is motivated only by the desire to put an end to the spiral of violence which would internationalize the conflict. My country also asks all interested parties to listen to the voice of reason and to place their trust in history in order to ensure the success of their demands however legitimate they believe them to be—in short, to see to it that that fertile area of Africa is freed from a war the outcome of which is inevitable.
131.	As the philosopher said, the greatness of a nation, especially of a nation with a history, is not measured by its capacity to wage war but by its capacity to make peace.
132.	For its part, the Republic of Mali is resolved to co-operate loyally in the Ad Hoc Committee. In so doing, however, it will not depart from the principles and political ideals to which it is deeply committed. It will never compromise on the right of peoples to self-determination.
133.	The Malian people and their leaders will never depart from the African positions which they have freely chosen and which, need we recall, are summarized in two themes: first, for nothing in the world will the people and the leaders of Mali be accomplices, not even passive accomplices, in a plot against the right to self-determination of peoples in general and the people of Western Sahara in particular; secondly, the people and the leaders of Mali will be scrupulous in ensuring that the circumstantial and therefore ephemeral dispute among peoples that are friends and neighbours of Mali, peoples that have the same history, the same culture and the same faith, does not dangerously compromise the stability of the region.
134.	The sequel to colonization is seen not only in the African continent. The Middle East feels it painfully on its flank owing to the expansionist policy of Israel and its lack of respect for the legitimate right of the Palestinian people to self-determination.
135.	We will not cease to repeat that the Palestinian problem is at the heart of the Middle East crisis. To disregard that would be to accept political illusions. Nevertheless, this evidence has not yet enabled the Committee on the Exercise of the Inalienable Rights of the Palestinian People to lead the Security Council to face its responsibilities, given the growing deterioration of the situation in Palestine.
136.	However, the world has seen the Palestinian reality. Suffice it in this context to refer to the resolutions adopted on the question by the Islamic Conference and by the OAU; to the Venice Declaration issued on 13 June by the Heads of State and Government and Ministers for Foreign Affairs of the nine member States of the European Community; the Declaration of the Sixth Conference of Heads of State or Government of Non-Aligned Countries; and the appeals made everywhere in the world by democratic organizations and high-level international political and moral leaders in favour of recognition of the legitimate rights of the Palestinian people and its sovereign exercise of that right under the dynamic direction of its political organization and sole legitimate representative, the PLO.
137.	Israel has clearly learnt nothing from history. If it had, it would not have set Lebanon ablaze with its expansionist actions; it would not, in its vanity, have declared Jerusalem its eternal and indivisible capital, thus flagrantly and arrogantly violating the provisions of resolution 181 (II), adopted by the General Assembly on 29 November 1947 concerning the future Government of Palestine, and thus also seriously offending the conscience of millions of people who believe in the Eternal.
138.	In fact, Jerusalem, because of its historic and religious characteristics, transcends the dimensions of a single State. That thrice holy city, eternal testimony to the spiritual heritage of the three revealed religions, certainly belongs to mankind and must continue to do so.
139.	The international community must vigorously denounce the policy of Judaization of the Holy City which has been undertaken and pursued by the Zionist entity in contempt of international law. There is no doubt that the appeal made and the specific measures advocated on the subject at the Tenth Islamic Conference of Foreign Ministers, held at Fez from 8 to 12 May 1979,  will find a ready response in the Assembly.
140.	Nor has the political situation developed in Korea since the joint North-South communique of 4 July 1972 and the adoption by the General Assembly of its resolution 3390 B (XXX). The events currently taking place in the southern part of that country, which are of concern for more than one reason, call for the early implementation of the five-point peace proposal formulated by the People's Democratic Republic of Korea.
141.	A glimmer of hope may be perceived in Cyprus. The two Cypriot communities—Turkish and Greek—have agreed to resume the talks on the political future of their country, thus showing that the maturity of peoples, will, always win out over the most subtle political machinations.
142.	The situation in Chad continues to be one of the main concerns of OAJ and especially of the Republic of Mali, a member, like the battered country, of the Organization of Saharan States. The fratricidal war which has set in there seriously threatens the territorial integrity and independence of that country, the security and stability of our region and, if we are not careful, may well jeopardize international peace.
143.	As with all African conflicts, the solution to that problem must first of all remain an African one. Of course, organized Africa must be able to count on the very precious support of the international community with the aim of safeguarding national unity, of which the Lagos Agreement of 21 August 1979 is the sole guarantee.
144.	It is also the lack of respect for the principles of the Charter—the principles of non-recourse to force, avoidance of foreign military intervention, non-interference in the internal affairs of States and the peaceful settlement of disputes—which has given to the crises in Afghanistan and Kampuchea dimensions which go beyond the national borders of those countries.
145.	From this rostrum, the people and leaders of Mali, through our delegation, would like to make, in conformity with our traditions of respect for the will of all peoples and for the sacred principles of effective non-alignment, an urgent appeal to all the parties involved in these regrettable crises to replace guns with ballot-boxes and negotiating tables so that the peoples concerned may in full freedom have the opportunity to choose the final solutions to their concerns.
146.	Hotbeds of tension have not only continued; they have unfortunately multiplied. The current session of the General Assembly began during the border conflict between Iran and Iraq, two countries friendly to mine, members of the Islamic Conference, and of the non-aligned movement. Mali supports the opportune initiatives of the Islamic Conference and the non-aligned movement towards the complete cessation of hostilities and a quest, by peaceful means, of a lasting solution to the crisis.
147.	Alliances forged by war have been shattered by the demands of opposing ideologies. While international relations suffer less and less from the clash of ideologies, they are more and more subject to the efforts of nationalism and selfish interests to the detriment of the ideals of peace and justice so dear to the international community.
148.	Detente, to be real, must be extended to all the nations of the world, all the peoples of the world because of the correlation of their interests and their equal ability to direct the course of international affairs.
149.	Because this profound reality has not been recognized, because it has been forgotten that the Charter recommends uniting the strength of all to maintain international peace and security, fear continues to hover over the world. The balance of fear has returned in the form of the fear of tomorrow.
150.	Ratification of the SALT II Treaty on the limitation of strategic offensive weapons, which we earnestly desire, has been thwarted by the resurgence of international tension. The Disarmament Decade which the General Assembly decided to proclaim at its thirty-fourth session has opened to the clash of weapons. Furthermore, the arsenals are stuffed with engines of devastation as though to clear one's conscience by having, out of a love for peace, prepared for war.
151.	In fact, despite international agreements, despite the legitimate concern of peoples, nuclear explosions have not halted during the past year. Existing stockpiles of strategic weapons would suffice, according to experts, to reduce our planet to ashes 1,001 times over. But this is not enough: arsenals are to be stocked with neutron weapons. Chemical weapons, although banned, have rediscovered their patent of nobility. According to the international press, the flash of light recorded by an American satellite over South Africa was that of an atomic bomb jointly developed by South Africa and Israel.
152.	What could be more absurd than to note that more than $500 billion a year continues to be spent on armaments, when a far smaller sum would suffice to bring the Sahel back into bloom, to open schools and hospitals for hundreds of millions of people and to drive back the advance of hunger and malnutrition.
153.	But the arms race has demonstrated its own futility, for it has not decreased the policy of zones of influence, prevented the maintenance and strengthening of blocs or extinguished hotbeds of tension.
154.	Mankind must necessarily, then, respond to all the different challenges with which it is faced. Zones of influence and blind distrust are among the ills in modern international relations, the sole remedy for which, we believe, lies in non-alignment, steadfast and dynamic non-alignment, a non-alignment which goes beyond blocs, a non-alignment which will lead to true interdependence, in which a community of interests will replace conflicts of interest in a world in harmony.
155.	Such ambition requires the mobilization of the political will of all. The establishment and maintenance of peace is not a matter for the Powers alone, however militarily developed they may be, or for blocs; it is right and truly a matter for all. 
156.	The problem of the democratization of international relations, the need for which was affirmed in September 1970 at Lusaka at the Third Conference of Heads of State or Government of Non-Aligned Countries, is thus clearly posed.
157.	Respect for human rights is among the questions of world-wide importance, and it must therefore be placed in its precise context and comprehensively if we wish correctly to resolve it.
158.	To grasp thoroughly the import and scope of the question of fundamental human rights, we must first of all rid ourselves of ideological contingencies which do not merely circumscribe our consideration, but also tend to permit the notion of a selective approach to take root, while, in fact, the basic rights of the individual cover all aspects of daily life—political, civil, economic and social. To emphasize political rights at the expense of social and economic rights would be tantamount to depriving millions of people who live in sordid and abject conditions of their freedom to escape starvation, ignorance and disease. Conversely, not to consider civil and political rights is tantamount to believing that man can live by bread alone. Economic, social and cultural rights are inseparable from civil and political rights. They all move towards the same goals: development and peace.
159.	On the one hand, since man is the be-all and end-all of development, the right to development—the recognized right of each individual to meet his needs in accordance with his legitimate aspirations and in harmony with the degree of development of the society in which he lives—must be the first human right to be respected by Governments.
160.	On the other hand, since there can be no peace and security in the world if the enjoyment by all people of their fundamental rights is not an effective reality, equal rights for all the members of the human family remains the cornerstone of peace and justice in the world.
161.	In this connection one should be convinced once and for all that human rights apply to all people, irrespective of race, sex or creed. This implies the effective participation of all people in the development of the society in which they live. Human rights cannot be discriminatory, applicable, for example, to the whites who immigrated into South Africa, but withheld from the blacks, who are the authentic children of the country.
162.	Man is but an element of society, the harmonious evolution of which requires respect for the collective right of all the elements which make up that society. In other words, because the right to development is first and foremost a collective right, human rights cannot and must not transcend the right of peoples.
163.	The right to self-determination, the right to the free exploitation of natural resources, the right to organize societies according to political, economic and social rules that each people must freely choose—in sum, the right to exist, the right to live, the right to be must be admitted and applied by all.
164.	In Mali, a young State but an old country, human rights are part of our ethic. There, as in all societies of an old civilization, man is happy because he is never alone, he is never lonely, he is never in despair because he can trust in his family, his clan, his country, to which he remains attached by an emotional and therefore indestructible bond, which is nevertheless destroyed by a certain form of development.
165.	My country, Mali, on acceding to international sovereignty, of course, adhered to the Charter of the United Nations, the Universal Declaration of Human Rights of 1948 and the International Covenant on Civil and Political Rights and the International Covenant on Economic, Social and Cultural Rights, both of 1966. Moreover, on the national level, the sacred rights of the human person are protected by our laws and above all by our Constitution, in which they are embodied not only in several provisions of its preamble but in an entire chapter, the first.
166.	This means that my country, our people and its leaders have no complex as regards the question of human rights, which has suddenly become a useful instrument for the destabilization of young States. No nation, no people, no State, can claim to have attained perfection in such a fundamental and delicate field as this. The critics of today must first be convinced that while it is undeniable that human rights are intangible at the level of principle, the daily modalities are in general a function of many factors, many contingencies, among which are the ethic of each society, the preoccupations of the moment, the political circumstances and the economic and social conditions.
167.	These few thoughts should lead the manipulators of consciences and public opinion, which, unfortunately, certain mass media have become, to show more circumspection, more restraint, and more justice.
168.	Such a policy, although quite common, is all the more unjust in that there is this imbalance in matters of information. The unequal exchange of information between North and South, the distortions which are found, the concentration of the mass media in developed countries, the increasingly commercial nature of the important press, which in the main practises crisis journalism, are the major themes of the important debate taking place in UNESCO on a new world information order, which we heartily wish to see emerge so worrying is the present dangerous tendency to treat the news from the third world in a distorted way in the service of what are often unworthy ends. The media in the major industrialized countries often give our countries a false and distorted image. The familiar demand for the free circulation of information between the strong and the weak incontestably has negative consequences for the latter. The disadvantaged passively receive second-rate cultural works and values which alienate them because they are foreign to them. It is therefore essential to correct this other imbalance, which is detrimental to the South in its exchange of news with the North.
169.	The freedom of the press, which is a fundamental right, must cease to be an unrestricted freedom, a commercial product or an instrument of power. The press should not seek only to free itself from control by the political power. It must also be on its guard, perhaps, above all, lest it fall under the in some ways more severe yoke of the economic power, whose subtle enormous and powerful methods are still more restrictive.
170.	The freedom of the press must be at the service of man, and this must be its only purpose. As a means of education the press must contribute to the formation of the individual personality. As an instrument of progress, mass media must be at the service of development.
171.. These are the few thoughts which my delegation wished to express in this debate as a modest contribution to any efforts to seek solutions to the major problems of our time. We are pressed for time, for, as was recognized by the non-aligned movement in 1970: "We are at a crossroads in history, and every passing day brings new proof of the exceptional power of the human spirit and points to the dangerous paths into which man may be led by his imperfections". We must apply that exceptional power of our creative spirit to international problems.
172.	The sovereignty of States, the equality among them recognized by the Charter, the development of the international situation since the end of the Second World War and the necessary democratization of international relations enable us to hope that no effort will be spared to be worthy of the trust which the peoples place in us and to provide ourselves with more effective instruments in order to give dynamism to our action.
173.	We have already said that we are at a crossroads in history. Serious events assail us on all sides. Decolonization has not been achieved, apartheid takes innocent lives, brother countries are tearing each other to pieces, the world economy is undergoing an unprecedented crisis. In short, peace has never been more seriously threatened.
174.	On 26 June 1945 men of good will signed at San Francisco the finest instrument of peace that has ever existed, the Charter of the United Nations. They did this because of their horror of war, to spare future generations the torment and untold sufferings, through their love of peace, that vibrant love which animates us all, the peoples of the world.

